Citation Nr: 0718603	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to additional compensation for dependents.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty for over 24 years until his 
retirement in September 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his substantive appeal, the veteran indicated that he 
would raise the matter of increased ratings when he had time.  
No specific claim is raised on the record before the Board 
and the appeal is limited to the issue on the title page. 


FINDING OF FACT

The veteran's combined service-connected disability 
evaluation is 20 percent.


CONCLUSION OF LAW

The criteria for an additional amount of compensation payable 
for a spouse and children have not been met.  38 U.S.C.A. § 
1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (2002), provides for notice and 
assistance to claimants under certain circumstances. 
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim." Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (Daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)). When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason at 132 (VCAA not applicable to a claim for nonservice 
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not effect a Federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.

The record shows that the veteran was rated by the RO in 
October 2003 and January 2004 decisions that awarded service 
connection for numerous disabilities, the majority of which 
were evaluated as noncompensable.  The veteran's current 
combined evaluation of 20 percent was assigned at that time.  

An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).

There is no evidence of record which indicates that the 
veteran is currently in receipt of disability compensation at 
a rate greater than 20 percent. All of the evidence indicates 
that his combined service-connected disability rating is 20 
percent. Accordingly, a preponderance of the evidence is 
against an additional amount of compensation based upon the 
veteran having a spouse and child. The Board observes that if 
the veteran's disability compensation rate is increased to 30 
percent or more at some point he would then be eligible to 
receive an additional amount of compensation for a spouse and 
child.

On the basis of the above analysis, there is no legal basis 
on which the veteran's claim can be based. As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit. 38 C.F.R. § 3.4(b)(2); See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is noted that the claims folder contains notice to the 
veteran that he has been awarded some Vocational 
Rehabilitation benefits and that additional benefits have 
been provided for dependents under that program.  He was 
notified that the criteria for educational benefits and for 
compensation benefits are different, and that for 
compensation benefits he needed to have a 30 percent rating.  
No issue has been raised concerning the education benefits 
paid.  As such, the issue decided herein relates only to 
compensation benefits.


ORDER

Entitlement to additional compensation for dependents is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


